Citation Nr: 0103107	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  96-32 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for a lumbosacral 
strain, currently rated as 10 percent disabling.  

3.  Entitlement to a compensable rating for the residuals of 
burns to the right hand and wrist. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1974 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Los Angeles, California.  

In a February 1986 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
PTSD.  However, there is no evidence showing that the 
appellant was properly notified of the denial of service 
connection for PTSD.  A disallowed claim does not become a 
final determination where VA has failed to procedurally 
comply with statutorily mandated requirements, including 
written notification of the decision.  Tablazon v. Brown, 8 
Vet. App. 359, 361 (1995); see also Hauck v. Brown, 6 Vet. 
App. 518, 519 (1994); Best v. Brown, 10 Vet. App. 322, 325 
(1997).  Therefore, since the February 1986 decision is not 
final as to PTSD, the appellant is not required to submit new 
and material evidence to reopen his claim.  Thus, the issue 
on appeal has been recharacterized as shown above.  

The issues of entitlement to service connection for PTSD and 
entitlement to a compensable rating for the residuals of 
burns to the right hand and wrist, will be discussed in the 
remand portion of this decision.

In a May 1994 rating action, the RO denied the appellant's 
claim of entitlement to service connection for a right 
shoulder disability, secondary to the service-connected 
lumbosacral strain.  The appellant subsequently filed a 
timely appeal.  However, at the appellant's May 1995 hearing 
at the RO he withdrew his claim for service connection for a 
right shoulder disability, secondary to the service-connected 
lumbosacral strain.  A written transcript of the hearing is 
of record.  Accordingly, this issue is not before the Board 
for appellate consideration.

In the June 1995 VA PTSD examination, the VA examiner 
indicated that the appellant suffered from major depression, 
noting that certain alleged circumstances of service had 
conspired with circumstances of his early development to 
create a depressed man.  To the extent that that raises an 
inferred claim of entitlement to service connection for 
depression, such is referred to the RO for further action as 
appropriate.

FINDINGS OF FACT

1.  All necessary development and notice have been 
accomplised with regard to the claim for an increased rating 
for a back disability.  

2.  The appellant's service-connected lumbosacral strain is 
manifested by no more than chronic low back pain and moderate 
limitation of motion.  


CONCLUSION OF LAW

The criteria for the assignment of a 20 percent evaluation 
for a lumbosacral strain have been met.  38 U.S.C.A. §§ 1155 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 
4.41, 4.71a, Diagnostic Code 5292 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records show that in April 
1975 he injured his back while playing basketball, and in 
April 1976 he injured his back in an automobile accident.  


In January 1977, the appellant underwent a VA examination.  
At that time, he complained of low back pain.  Following a 
physical examination the relevant diagnoses were: (1) 
lumbosacral strain, (2) sensory neuropathy, right lower 
extremity, and (3) bilateral sciatic irritation.  An x-ray of 
the lumbosacral spine was interpreted as showing that the 
intervertebral disc spaces were maintained and alignment of 
the vertebral bodies was within normal limits.  

In a February 1977 rating action, the RO granted service 
connection for lumbosacral strain and assigned a 10 percent 
rating under Diagnostic Code 5295.   

In December 1978, following a VA examination, the diagnoses 
were: (1) chronic muscular strain of the muscular lumbosacral 
spine, and (2) moderate scoliosis of the lumbar spine.  

In September 1993, the RO received outpatient treatment 
records from the VA Medical Centers (VAMCs) in West Los 
Angeles and Long Beach, from July 1993 to December 1993.  The 
records show intermittent treatment for the appellant's 
lumbosacral strain.  In July 1993, an x-ray of his 
lumbosacral spine was interpreted as showing that the 
sacroiliac joints were symmetrical and within normal limits, 
and the lumbar vertebrae, lumbar intervertebral disc spaces, 
and lumbosacral joint space were fairly preserved.  In 
November 1993, the appellant underwent physical therapy for 
his back pain.  

An October 1993 statement from W.F.S., M.D., reflects that 
Dr. S. had been treating the appellant since February 1993 
and that the diagnoses were scoliosis of the spine, and low 
back pain, with lumbar radiculopathy.  

Medical records from the Long Beach and West Los Angeles 
VAMCs, dated from July 1993 to October 1994, show that the 
appellant was hospitalized from September to October 1994 in 
order to undergo physical therapy and kinesiotherapy for his 
back disability.  Upon admission, he stated that he had 
undergone physical therapy from September to November 1993, 
with improvement of his back pain, and that in November 1993 
he had an electromyogram which showed no evidence of acute or 
chronic radiculopathy of the right lower extremity.  At 
present, he had pain in his lower back which radiated to the 
legs, right greater than left.  The appellant noted that he 
had last worked in 1991 and had been disabled for 
approximately three years.  The physical examination of the 
appellant's back showed that he had no paravertebral spasms.  
He was able to heel walk, but he refused to toe walk or to 
try to hop or stand on one foot, secondary to pain.  He had 
negative straight leg raising, bilaterally, at 90 degrees 
while sitting.  However, the appellant reported positive 
straight leg raising at approximately 45 degrees, 
bilaterally, when supine.  He had 10 degrees of extension and 
70 degrees of flexion, secondary to pain.  During 
hospitalization, he was not given a transcutaneous electrical 
nerve stimulation (TENS) unit trial because he had no 
paravertebral spasm, but after intense coaxing by the 
appellant, he was given a trial of a TENS unit and he 
reported relief of pain.  Thus, he was subsequently issued a 
TENS unit.  He had improvement in general strength and 
flexibility throughout the course of his hospitalization and 
continued to improve until the time of his discharge.  Upon 
his discharge, the diagnosis was chronic low back pain.  

In a January 1995 rating action, the RO assigned a temporary 
100 percent evaluation under Paragraph 29, from September 12, 
1994 to October 31, 1994, based on the appellant's 
hospitalization for lumbosacral strain.  The RO further noted 
that from November 1, 1994, the appellant's 10 percent 
evaluation would be reinstated.

In May 1995, the RO received outpatient treatment records 
from the West Los Angeles and Long Beach VAMCs, from 
September 1994 to May 1995.  The records show intermittent 
treatment for the appellant's service-connected lumbosacral 
strain, and reflect that in January 1995, low back pain was 
diagnosed.   

In May 1995, a hearing was conducted at the RO.  The 
testified that he had been recently hospitalized in order to 
participate in a pain management program for his lumbosacral 
strain.  (T.3).  He stated that at present, he was taking 
medication for his back pain and was participating in a 
therapy program.  (T.4).  He indicated that he had pain all 
of the time and that some days were better than other days.  
(Id.).  According to the appellant, his pain increased with 
bending and side to side movements.  (T.4,5).  

In June 1995, the appellant underwent a VA examination.  He 
noted that at present, his back pain increased with prolonged 
standing and sitting and that when he would arise from a 
sitting position, he would always suffer increased low back 
pain.  The appellant reported that he was unable to carry 
heavy weight, and he tried to avoid prolonged walking.  He 
stated that he had undergone physical therapy, was currently 
taking medication, and was using a TENS machine, which was 
not helping much.  

The physical examination showed that there was no swelling or 
deformity of the low back area.  In the standing position, 
extension of the back was to 35 degrees, and the appellant 
experienced mild pain.  Left lateral bending was to 35 
degrees and right lateral bending was to approximately 25 to 
30 degrees, with minimal pain.  Ambulation and gait were 
within normal limits.  The diagnosis was history of low back 
strain in 1975, with recurrence of pain off and on.  An x-ray 
of the appellant's lumbosacral spine was interpreted as 
normal.  

Outpatient treatment records from the Long Beach VAMC, from 
March 1995 to April 1996, reflect that in May 1995, the 
appellant was treated after complaining of chronic back pain.  

A fee basis orthopedic examination was conducted in May 1999 
by F.C.W., M.D., at which time the appellant reported that 
about 10 years earlier he had started to have some radiating 
from his back into both hips and down both legs.  He also 
reported having had numbness that went into his calves with 
heavy walking.  Reportedly he had had diagnostic studies in 
1993 but the studies were normal and his complaints had 
resolved so that currently he mainly had back pain.  The 
appellant reported that at present his back pain was worse at 
night and was chronic, but without radiation, and that he 
took medication for it.   

On physical examination the appellant did not appear to be in 
distress and he moved around the examining room without 
evident pain.  His gait was normal.  He walked on his tiptoes 
and his heels without difficulty and with no weakness in his 
ankle flexors or extensors.  Examination of the back revealed 
subjective tenderness, bilaterally, at the lumbosacral joints 
on palpation deep to the right and left of the midline.  
There was a somewhat tight paraspinus musculature.  When 
standing, the appellant could bend to 70 degrees of flexion, 
with fingers not touching the floor by 10 inches.  However, 
when he was sitting, he could move his back to within four 
inches from touching his toes, with the ankles at 90 degrees 
of dorsiflexion.  He had limited extension from zero to 20 
degrees; right and left lateral bending from zero to 25 
degrees, with a normal range from zero to 40 degrees; and 
rotation from zero to 35 degrees, bilaterally, which was 
normal.  There was pain at the end of the movements in all 
directions, without weakness, lack of endurance, fatigue, or 
incoordination.  Muscle strength of his lower extremities was 
normal, 5/5 throughout.  The straight leg raising test was 
negative, and Lasegue's maneuver was negative for nerve root 
irritability.  On neurological examination, deep tendon 
reflexes were sluggish, but 1+ at the knees and at the ankles 
and equal.  Sensory examination was normal to light touch and 
pinprick.  X-rays of the lumbosacral spine showed slight 
narrowing of the L4-5 disc space in comparison to the disc 
space above.  The L5 disc space did not appear to have lost 
any vertebral height.  There was partial lumbarization of L5 
to the sacrum with what appeared to be extension of the 
sacroiliac wing up to the transverse process of L5.  There 
was no significant osteophytic spurring.  The facet joints 
appeared to be a little irregular at the L5-S1 junction, 
which was consistent with a mild degenerative disc at that 
level, with facet arthritis.  

Following the physical examination and a review of the 
appellant's x-rays, Dr. W. diagnosed lumbosacral strain, with 
mild degenerative disc disease at L4-5 and partial 
lumbarization at L5-S1.  Dr. W. stated that in regard to the 
appellant's range of motion, it was interesting to note that 
in the sitting position, he had much improved flexion over 
that in a standing position.  According to Dr. W., that was 
usually an indication of people having pain when they were 
standing and having muscles that were supportive that were 
being chronically reduced in their ability to move, but when 
placed in a flexed position, they no longer had weight 
bearing responsibilities for the muscle.  Dr. W. indicated 
that in other words, the appellant had a better range of 
motion of his back in a sitting position than he did in the 
standing position.  Dr. W. noted that x-rays appeared to 
support mild narrowing of the L4-5 disc space, which was 
consistent with a degenerative disc in the appellant's back 
and might have produced his past radiating symptoms into his 
legs, although at present the appellant demonstrated no 
objective evidence of radiculitis or referred pain into his 
legs.  Dr. W. also indicated that, according to the 
appellant, he had a deep aching pain in his low back at rest 
or at nighttime and his pain increased with prolonged 
standing.  Dr. W. noted that he would rate the appellant's 
symptoms as slight intermittent, and moderate with heavy 
activities.  

In November 2000, the appellant testified at a 
videoconference hearing before the undersigned Board member.  
At that time, he stated that he had chronic low back pain and 
that he took medication in order to relieve his pain.  (T.3).  
He indicated that he was currently using a TENS unit.  (T.4).  
He noted that for the past five years, he had worked at a VA 
hospital in the food service department.  (T.6,7,8).  
According to the appellant, he had worked both full-time and 
part-time, and currently, he was working on a part-time 
basis.  (T.7,8). 

II.  Legal Criteria

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2000).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2000).  

When a reasonable doubt arises regarding the degree of 
disability or any other point, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102 (2000).  
Regulations require that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  A 10 percent evaluation requires 
characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint spaces.  A 40 percent rating is 
also warranted if only some of these manifestations are 
present with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.   A 60 percent ratings 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  When 
severe and evidenced by recurring attacks with intermittent 
relief warrants a 40 percent rating.  A 20 percent rating is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks A 10 percent rating is warranted for mild 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2000).

Lumbosacral strain may also be rated under Diagnostic Code 
5292 based on limitation of motion.  Slight limitation of 
motion of the lumbar segment of the spine warrants a 10 
percent evaluation.  Moderate limitation of motion warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  

III Analysis

Service connection is in effect for a lumbosacral strain for 
which the RO has assigned a 10 percent rating under the 
provisions of Diagnostic Code 5295 of the Rating Schedule.  
However, consideration will be given to whether an increase 
would be warranted under any potentially applicable code.  

When the appellant was hospitalized from September to October 
1994 in order to undergo physical therapy and kinesiotherapy 
for his back disability, the physical examination of the 
appellant's back showed that he had no paravertebral spasms.  
At the June 1995 VA examination, left lateral bending was to 
35 degrees and right lateral bending was to approximately 25 
to 35 degrees. At the most recent examination, in May 1999, 
right and left lateral bending was from zero to 25 degrees, 
with a normal range from zero to 40 degrees.  Thus there is 
some limitation of lateral bending.  However, to be entitled 
to a higher rating under Diagnostic Code 5295, the medical 
evidence must show muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  As such is not shown in this case an increased 
rating under Diagnostic Code 5295 (lumbosacral strain) is not 
warranted.  

In order to be entitled to a higher rating under Diagnostic 
Code 5293, the medical evidence must show moderate 
intervertebral disc syndrome with recurring attacks.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  In an October 1993 
medical statement, Dr. S. diagnosed low back pain, with 
lumbar radiculopathy.  However, during the appellant's 
hospitalization from September to October 1994, it was 
indicated that an electromyogram showed no evidence of 
radiculopathy of the right lower extremity, and on the May 
1999 examination, Dr. W. stated that the appellant 
demonstrated no objective evidence of radiculitis or referred 
pain into his legs.  Thus, in light of the above, an 
increased rating is not warranted under Diagnostic Code 5293.  

The evidence of record shows that the appellant has a long 
history of chronic low back pain which originated during 
service, that he was hospitalized from September to October 
1994 in order to undergo therapy for his back disability, and 
that on the most recent examination, in May 1999, subjective 
tenderness was noted at both lumbosacral joints on palpation,  
There was also some limitation of motion of the spine.  When 
standing, the appellant had 70 degrees of flexion, extension 
from zero to 20 degrees, lateral bending from zero to 25 
degrees, with a normal range from zero to 40 degrees, and 
rotation was from zero to 35 degrees, bilaterally, which was 
normal.  Although the examiner noted that there was pain at 
the end of the movements, he also found that such was without 
weakness, lack of endurance, fatigue or incoordination.  Dr. 
W. further noted that he would rate the appellant's symptoms 
as "slight intermittent," and moderate with heavy 
activities.  

In order to be entitled to a higher rating under Diagnostic 
Code 5292, the medical evidence must show moderate limitation 
of motion of the lumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Additionally, the United States Court 
of Appeals for Veterans Claims (Court) has held that when a 
diagnostic code provides for compensation based solely upon 
limitation of motion, such as Diagnostic Code 5292, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In all 
instances, a rating should be coordinated with functional 
impairment.  See 38 C.F.R. § 4.21; Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Thus, in consideration of the 
appellant's most recent examination showing some limitation 
of motion of the lumbar spine, and Dr. W.'s statement noting 
that he would rate the appellant's symptoms as slight 
intermittent, and moderate with heavy activities, the 
question arises as to whether a 10 percent or 20 percent 
evaluation most accurately reflects the degree of 
disablement.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5292.      

Although the appellant is service-connected for a lumbosacral 
strain, he is not service-connected for degenerative disc 
disease of the lumbar spine.  In that regard, the Court held 
in Webster v. Derwinski, 1 Vet. App. 155 (1991), that the 
Board must attribute, based on the medical evidence of 
record, which symptoms pertain to the veteran's service-
connected disorders and which to his non-service-connected 
disorders.  In this case, the evidence does not differentiate 
the degree of impairment which is caused by the appellant's 
degenerative joint disease of the lumbosacral spine from the 
degree of impairment which is caused by the appellant's 
service-connected lumbosacral strain, although with the 
resolution of the sciatic pain the appellant previously had 
had, his symptoms are consistent with lumbosacral strain.  
When consideration is given to the appellant's chronic low 
back pain and limitation of motion of the lumbar spine, as 
well as Dr. W.'s statement noting that he would rate the 
appellant's symptoms as slight intermittent, and moderate 
with heavy activities, and with consideration of 38 C.F.R. 
§ 4.7, it is the opinion of the Board that a 20 percent 
rating more adequately approximates the current level of 
impairment attributable to the service-connected lumbosacral 
strain.  See generally Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997); DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 
4.45.  In arriving at this decision, the Board has considered 
the possibility of a still-higher schedular evaluation.  
However, the preponderance of the evidence is clearly 
weighted against a higher rating.  And previously stated, the 
next higher rating requires severe limitation of motion of 
the lumbar spine under Diagnostic Code 5292.  In light of the 
above, the Board finds no reasonable basis to grant the 
appellant a rating in excess of 20 percent.  


ORDER

A 20 percent evaluation for a lumbosacral strain is granted, 
subject to the applicable criteria concerning the 
disbursement of monetary benefits.  


REMAND

In regard to the issue of entitlement to service connection 
for PTSD, it is noted that the appellant had no overseas 
service; thus, he is not a combat veteran.  When he was 
hospitalized by the VA in July 1985 for almost a month , the 
diagnoses were cocaine, cannabis and alcohol abuse and a 
personality disorder.  On a VA PTSD evaluation in December 
1985, the diagnoses were  PTSD and chronic alcohol addiction 
but the examination report makes no reference any in-service 
stressors and there is nothing in the report to link any PTSD 
to service.  

A VA PTSD evaluation was conducted in June 1995, at which 
time the appellant stated that on one occasion during 
service, he broke away from his unit and found an artillery 
simulator, which he detonated.  He injured his right hand and 
on returning to his unit after being hospitalized his drill 
sergeant punished him for setting it off.  The appellant 
reported that he felt he was "marked" from that day on, 
stating that he started to have problems getting up early and 
on one occasion his drill sergeant "picked up a bunk" and 
hurt him.  He stated that in 1982, he and his wife divorced 
and he suffered a "breakdown" and that his life was further 
complicated by using a great deal of cocaine and alcohol, and 
losing his job.   Following additional historical 
information, a mental status evaluation and psychological 
testing, the diagnoses were: (Axis I) (a) major depression, 
recurrent with mood incongruent psychotic features, (b) 
alcohol dependence, in remission, (c) cocaine dependence, in 
remission, (Axis II) personality disorder, not otherwise 
specified, (Axis III) chronic low back and shoulder pain, 
(Axis IV) impending termination of Incentive Therapy Program; 
prospects of finding work; psychological hazing and ostracism 
during military history, and (Axis V) Global Assessment of 
Functioning (GAF) score of 45, with best GAF score of 51.  

At the appellant's November 2000 videoconference hearing , 
before the undersigned Board member, he testified that he was 
seeing a psychiatrist named Dr. Casino at the Long Beach VAMC 
on a regular basis and that Dr. Casino had diagnosed PTSD and 
prescribed medication.  The appellant indicated that he had 
been receiving treatment from the Long Beach VAMC for 
approximately five years and that he had been seeing Dr. 
Casino for approximately one year.  

Although the evidence of record includes outpatient treatment 
records from the Long Beach VAMC, the evidence is negative 
for any records from Dr. Casino.  Inasmuch as the VA is on 
notice of the existence of additional medical records, these 
records should be obtained prior to any further appellate 
review of this case.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 372-73 (1992)(where the Board is on notice of the 
possible existence and relevance of certain evidence, remand 
to obtain that evidence is required); see generally Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).    

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

That notwithstanding, the VA has an obligation under Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103) to advise the appellant of the evidence 
necessary to complete his application for VA benefits based 
on service connection for PTSD.  In this case, the appellant 
is hereby notified that preliminary review of the case 
indicates that the "evidence necessary to complete his 
application" for service connection for PTSD under 38 C.F.R. 
§ 3.304(f) includes the following: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2000).  

Regarding the issue of a compensable rating for the 
appellant's service-connected residuals of burns to the right 
wrist and hand, he alleged in his March 1995 substantive 
appeal, he has approximately 12 square inches of "second 
degree burn scaring" on the back of his right hand.  He 
underwent a VA dermatological examination in June 1995, at 
which time he stated that he had no physical discomfort from 
his injury.  A "Medical Record" form dated June 6, 1995 
contains some jottings that appear to pertain to range of 
motion and perhaps the size of any scarring/discoloration.  
However, these notations are not in the context of any 
narrative and their meaning certainly is not clear.  An 
examination worksheet notes that the veteran has an area of 
hyperpigmentation secondary to a gunpowder burn but does not 
provide its measurements.  Additionally, several of the 
categories on that form were not addressed at all, including 
whether there is any limitation of function and the cosmetic 
effect (if any) of the condition.  While the examiner may 
have omitted those categories because there were no positive 
findings, this can not be assumed by the Board and a more 
complete report should have been prepared.   

For the reasons stated above, this case is REMANDED for the 
following development:

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
(other than Dr. Casino) who have told him 
that he has PTSD and/or treated him for 
the claimed disorder.  He should also 
identify any treatment since 1995 for his 
burns to the right hand and wrist.  With 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include any treatment records prepared by 
Dr. Casino of the Long Beach VAMC.  

2.  Thereafter, if and only if, the above 
development produces medical records that 
include a diagnosis of PTSD (related to 
service), the RO should request the 
appellant to submit, in writing, as much 
descriptive information as possible 
regarding his claimed in-service 
stressors.  The RO must then try to 
obtain independent corroboration of any 
claimed stressors other than the 
explosion that caused his hand injury, 
such as any claimed mistreatment by 
superiors or others during service.  At a 
minimum service personnel and 
disciplinary records and statements from 
any identified witnesses could be sought. 

3.  After the above development is 
completed and if the additional medical 
evidence obtained pursuant to this remand 
includes a diagnosis of service related 
PTSD, the RO should review the claims 
file and make a specific determination, 
based on the complete record, with 
respect to the verified stressors.  

4.  If, and only if, the medical evidence 
obtained pursuant to the development 
requested above reflect a diagnosis of 
PTSD (related to service), such as in any 
records by Dr. Casino, the appellant 
should be afforded a VA psychiatric 
examination in order to determine whether 
he has PTSD and, if so, its etiology.  
The RO must specify for the examiner the 
stressor or stressors that are 
established by the record.  The fact that 
the appellant was injured when simulated 
artillery was detonated is, of course, 
confirmed and, without additional 
documentation, it might be the only 
confirmed stressor.  Such must be pointed 
out to the examiner and only corroborated 
stressors may be considered in 
determining whether the appellant has  
PTSD of service origin.  The claims 
folder and a separate copy of this remand 
must be made available to the examiner 
prior to the examination and it should be 
reviewed in its entirety.  The 
examination report should include a 
detailed account of all pathology found 
to be present and a complete rationale 
for all opinions expressed.  All 
necessary special studies or tests are to 
be accomplished.  In addition, the 
examiner should address the following: 
(a) whether the stressor(s) determined by 
the RO to actually have occurred were 
sufficient to produce PTSD; (b) whether 
the appellant meets the diagnostic 
criteria for PTSD under the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders; 
and (c) whether there is a link between 
current symptoms and the stressor or 
stressors specified by the RO as 
established by the record.  

5.  The RO should also afford the 
appellant a VA dermatologic examination 
limited to determine the extent and 
manifestations of the service-connected 
residuals of the burn injury to the right 
hand and wrist.  The size of the residual 
burn scar(s) or hyperpigmentations should 
be measured and reported in inches.  In 
addition, the examiner is requested to 
comment as to whether any scars (1) are 
poorly nourished, with repeated 
ulceration, (2) are tender and painful on 
objective demonstration, and/or (3) 
produce limitation of function of the 
body part which they affect.  Color 
unretouched photographs of the burn scars 
should also be made part of the report.  
The claims file is to be provided to the 
physician for review prior to the 
examination.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination reports.  If the reports are 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

7.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 



